department of the treasury internal_revenue_service washington d c number release date cc ebeo frev-108577-00 date uil memorandum for wendy campbell sec_218 coordinator from jerry e holmes branch chief cc beo subject senior work program state statute limit you have inquired about the employment_tax consequences of amounts earned pursuant to a state statute under which senior citizens can provide services to municipalities in exchange for partial abatement of their property_tax liabilities the statute allows municipalities to establish a program under which senior citizens can provide services in exchange for a reduction in their property taxes up to the limit at an hourly rate not to exceed the state’s minimum wage the workers are termed volunteers the amount of the property_tax reduction under the statute is not considered income or wages for purposes of state_income_tax withholding unemployment_compensation or workmen’s compensation the workers are treated as employees however for purposes of municipal tort liability law sec_3101 and sec_3111 of the internal_revenue_code the code impose federal_insurance_contributions_act fica_taxes on the wages paid_by employers to employees with respect to employment in general all payments of remuneration by an employer for services performed by an employee are subject_to fica_taxes unless the payments are specifically excepted from the term wages or the services are specifically excepted from the term employment wages are defined as all remuneration for employment including the cash_value of all remuneration including benefits paid in any medium other than cash with certain enumerated exclusions employment means any service of whatever nature performed by an employee for the person employing him with certain enumerated exclusions employee is defined as any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee code sec_3121 generally the medium in which the remuneration is paid is immaterial it may be paid in cash or in something other than cash_remuneration paid in items other than cash must be computed on the basis of the fair value of the items at the time of payment sec_31_3121_a_-1 employment_tax regulations sec_3121 provides an exclusion from wages for fica purposes for the employee portion of fica tax paid_by the employer without deduction from the employee’s wages but only in the cases of domestic_service in the private home of the employer and agricultural_labor in other words if an employer pays the employee portion of the fica tax on behalf of an employee that amount is additional wages to the employee for fica purposes see revproc_81_48 1981_2_cb_623 attached for the formula used to calculate the additional wages for purposes of federal_income_tax withholding wages means all remuneration for services performed by an employee for his employer including the cash_value of all remuneration including benefits paid in any medium other than cash code sec_3401 for purposes of withholding the term employee includes an officer_or_employee of a state or any political_subdivision thereof or any agency_or_instrumentality of any one or more of the foregoing code sec_3401 for purposes of withholding the regulations state that the term wages includes the amount_paid by an employer on behalf of an employee on account of any_tax imposed upon the employee by any taxing authority including the tax imposed by sec_3101 ie the employee portion of the fica tax sec_31_3401_a_-1 employment_tax regulations implicit in this provision is the assumption that an employer’s payment of the employee portion of fica taxe sec_1for taxes paid prior to date an employer’s payment of the employee’s portion of fica tax was excluded from the employee’s wages for fica purposes former sec_3121 this provision was amended by section of the omnibus budget reconciliation act of publaw_96_499 1980_2_cb_509 to provide an exclusion from wages for payment of fica tax only for domestic_service and agricultural_labor this amendment is indicative of the fact that an employer’s payment of an employee’s fica tax_liability is additional wages to the employee in the absence of a specific exclusion without deducting it from the employee’s wages constitutes additional income to the employee see revproc_81_48 sec_3 code sec_3306 provides that taxes under the federal_unemployment_tax_act futa do not apply to compensation_for services in the employ of a state any political_subdivision thereof or any instrumentality of any one or more of the foregoing which is wholly owned by one or more states or political subdivisions code sec_6051 requires information reporting from every person required to deduct and withhold the employee portion of the fica tax from an employee the requirement applies to all payments subject_to fica tax regardless of the amount the information is reported on form_w-2 the supreme court case of 279_us_716 dealt with the issue of whether an employer’s payment of an employee’s tax obligation was income to the employee holding in the affirmative satisfaction of the tax obligations of another person in consideration of employment constitutes income to that person analysis the state tax treatment of the amounts in question is not determinative of the federal tax treatment while state law governs the nature of legal interests and rights created under state law the federal tax consequences pertaining to such interests and rights are solely a matter of federal_law forest v commissioner u s t c cch big_number 1st cir aff’g tcmemo_1995_377 delancy v commissioner 99_f3d_20 1st cir aff’g tcmemo_1995_378 citing 73_f3d_1040 10th cir the fact that the workers are called volunteers is not determinative as the tax forgiveness is clearly provided in consideration of the work done see the certificate of completion of volunteer services attached to the incoming request the old colony case dealt with income_tax inclusion if the income is also wages for fica purposes however fica_taxes would apply this conclusion would depend upon whether the workers are employees under the common_law rules sec_3121 while we do not have enough facts to support an analysis of this issue we think it is virtually certain that temporary minimum wage workers hired to work off their property_tax liability will be employees not independent contractors the fact that compensation will be limited to the state minimum wage suggests that clerical or other routine work will be assigned to the workers suggesting employment status the nature and purpose of the work involved suggests that these workers are not engaging in an independent trade_or_business they are not working independently without supervision not offering their services to the public and do not have a possibility of economic loss rather they will be working under the direction of the municipalities if the workers are employees their compensation will therefore be wages subject_to fica_taxes even though it is not paid in cash the_amount_of_wages will be equal to the value of the tax_liability forgiven plus the value of the employee portion of the fica tax paid_by the employer but not deducted from the wages of the employee sec_31_3401_a_-1 employment_tax regulations since the workers will not receive any cash from which to withhold the employee portion of the fica tax the employer will most likely have to pay this tax which will be additional wages to the employee for both fica and income_tax purposes alternatively the employers can seek reimbursement of the employee fica tax from the workers given that taxpayers can work off their tax_liability only up to the limit the personal_exemption amount will exceed the workers’ earnings so generally no withholding will be required the municipalities should require their employees to complete forms w-4 the municipalities are also required to file forms w-2 reporting all wages from which fica is withheld conclusion since the workers in question are most likely employees amounts they earn will be wages subject_to fica tax since the workers will receive no cash wages from which the employer can withhold the employer will be required to pay both portions of the fica tax unless the employer seeks reimbursement from the workers if the employer does not seek reimbursement of the employee fica paid this portion will be additional wages to the employee and subject_to additional fica and income_tax futa_tax is not applicable to employees of state and local governments income_tax_withholding is potentially applicable though the limit on earnings is less than the exemption_amount there is an information reporting requirement applicable to all wages subject_to fica if you have any questions please call elizabeth edwards of this office at
